Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1, 4, 10, 11, 16, and 17 have been amended.
Claims 2 and 3 have been cancelled.
Claims 21 and 22 are new.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4 – 7, and 10 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite:
receiving input regarding a customer issue experienced by a customer, wherein the input comprises whether there is a degradation in handling a customer communication and whether the customer handles services related to healthcare, translation services, or accidental insurance; 
calculating an incident grievance score by inserting the received input into a machine learning model; 
assigning a priority to the customer issue based on the calculated incident grievance score; 
receiving updated input regarding the customer issue; 
periodically recalculating the incident grievance score for the customer issue by inserting the received input and the updated input into the machine learning model; 
changing the priority of the customer issue when the recalculated incident grievance score differs from the calculated incident grievance score; and 
notifying a team assigned to fix the customer issue when the priority of the customer issue changes.
The invention is directed towards the abstract idea of customer service regarding incident reporting and resolution, which corresponds to and “Certain Methods of Organizing Human Activities” and “Mathematical Concepts” as it is directed towards a first user reporting and issue to a second user, the second user, based on what is being reported, determining the priority and nature of the issue, and assigning a third user to resolve the issue, as well as having the second user perform mathematical operations to calculate the severity, importance, or the like of the issue.
The limitations of:
receiving input regarding a customer issue experienced by a customer, wherein the input comprises whether there is a degradation in handling a customer communication and whether the customer handles services related to healthcare, translation services, or accidental insurance; 
calculating an incident grievance score by inserting the received input into a machine learning model; 
assigning a priority to the customer issue based on the calculated incident grievance score; 
receiving updated input regarding the customer issue; 
periodically recalculating the incident grievance score for the customer issue by inserting the received input and the updated input into the machine learning model; 
changing the priority of the customer issue when the recalculated incident grievance score differs from the calculated incident grievance score; and 
notifying a team assigned to fix the customer issue when the priority of the customer issue changes, 
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium.  That is, other than reciting a generic processor executing computer code stored on a computer medium nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic processor executing computer code stored on a computer medium in the context of this claim encompasses two humans speaking with one another regarding an incident that a first human is having, the second human reviewing the specifics of the incident, the second human performing mathematical operations to determine the priority of resolving the incident, and the second human speaking to a third human to notify the third human to resolve the issue.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Certain Methods of Organizing Human Activities” and “Mathematical Concepts” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic processor executing computer code stored on a computer medium to receive and transmit information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. calculating a score, humans speaking with one another, and one human instructing another human to perform human activities (fix the reported issue). The generic processor executing computer code stored on a computer medium in the steps are recited at a high-level of generality (i.e., as a generic processor executing computer code stored on a computer medium can perform the insignificant extra solution steps of receiving and transmitting information (See MPEP 2106.05(g) while also reciting that the a generic processor executing computer code stored on a computer medium are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic processor executing computer code stored on a computer medium. 
Although claims 1, 10, and 16 recite machine learning, the feature has been recited at a high level of generality and merely using the generic technology to receive information, i.e. applying generic technology to the abstract idea to perform insignificant activities.  Claims 1, 10, and 16 differ from claim 8, 9, and 20, claims 8, 9, and 20 are directed to training a machine learning model in order to improve upon the technology (using a trained machine learning model is not the same as training a machine learning model as the former is not directed to improving the model, but merely reciting generic technology and applying previously established technology to the abstract idea.).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic processor executing computer code stored on a computer medium to perform the steps of:
receiving input regarding a customer issue experienced by a customer, wherein the input comprises whether there is a degradation in handling a customer communication and whether the customer handles services related to healthcare, translation services, or accidental insurance; 
calculating an incident grievance score by inserting the received input into a machine learning model; 
assigning a priority to the customer issue based on the calculated incident grievance score; 
receiving updated input regarding the customer issue; 
periodically recalculating the incident grievance score for the customer issue by inserting the received input and the updated input into the machine learning model; 
changing the priority of the customer issue when the recalculated incident grievance score differs from the calculated incident grievance score; and 
notifying a team assigned to fix the customer issue when the priority of the customer issue changes, 
amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 is directed towards reciting generic technology, applying generic technology, and performing insignificant activities.
Claim 4 is directed towards descriptive language that is describing what the input could be.
Claim 5 is directed towards collecting and comparing information.
Claim 6 is directed towards colleting and comparing information to determine if certain information exists and, if not, create information, in this case, an incident report.
Claim 7 is directed towards “Mathematical Concepts” and describing the intent of performing the mathematical concept in a specific time period.
Claims 21 and 22 are directed towards “Mathematical Concepts” as they are directed towards describing mathematical operations to determine a priority level of an issue.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for resolving customer reported issues by assigning personnel to resolve the reported issue.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over de Lima (US PGPub 2020/0021503 A1) in view of Kishore et al. (US PGPub 2012/0259540 A1).
In regards to claims 1, 10, and 16, de Lima discloses (Claim 1) an issue triaging system comprising; (Claim 10) a method of assessing the priority of a customer reported issue, which comprises; (Claim 16) a non-transitory computer-readable medium having stored thereon computer-readable instructions executable by a processor to perform operations which comprise:
a processor and a computer readable medium operably coupled thereto, the computer readable medium comprising a plurality of instructions stored in association therewith that are accessible to, and executable by, the processor, to perform operations which comprise (Abstract; ¶ 2, 3; Fig. 9 wherein a computing system is disclosed to perform the claimed invention, as will be discussed below): 
receiving, by a priority analytics engine from a data aggregation application, input regarding a customer issue experienced by a customer, wherein the input comprises whether there is a degradation in handling a customer communication and whether the customer handles services related to healthcare, translation services, or accidental insurance (¶ 20, 21, 26, 43, 46 wherein information regarding an issue is received and aggregated by the system for analysis in handling issues; ¶ 21, 28, 32, 33, 36, 37, 38, 40, 43, 46 wherein the analyzed data is used in order to assign a priority to the incident, continuously receives data, analyzes newly received data, and, if needed, recalculates and determines an updated priority and updated ranking based on the analysis performed on newly received data
With regards to what the input comprises, i.e. “whether there is a degradation in handling a customer communication and whether the customer handles services related to healthcare, translation services, or accidental insurance” the Examiner refers to MPEP § 2111.04 and § 2111.05 as these limitations are directed towards describing an intended result of what the input regarding a customer issue experienced by a customer is intended to represent and fail to provide additional functionality to the claimed invention that would differentiate from any other type of input regarding a customer issue experienced by a customer.  The Examiner asserts that these elements are descriptive in nature and do not further limit or alter how the input is received, how the calculation, assignment, received updated input, recalculation, priority changing, and notification are performed.  The description that has been recited herein with regards to what the input is about further fails to affect the end result of the claimed invention or the steps that are involved with achieving the end result and are, therefore, considered to be non-functional descriptive subject matter that is directed towards describing an issue and the environment of use for the claimed invention.  Any differences related merely to the meaning and information conveyed through labels (i.e., describing what the issue is about) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability, especially since de Lima discloses that the call center is directed towards handling technical issues in a technical environment that affects performance of a business (¶ 20, 21, 28).); 
calculating, by the priority analytics engine, an incident grievance score by inserting the received input into a machine learning model (¶ 21, 28, 36, 37, 38, 40, 41 wherein incidents are ranked, i.e. grievance score is calculated, which reflect the priority, severity, and impact of the incident and wherein the system utilizes machine learning to analyze and rank the incident); 
assigning a priority to the customer issue based on the calculated incident grievance score (¶ 21, 28, 36, 37, 38, 40, 43 wherein the analyzed data is used in order to assign a priority to the incident); 
In regards to:
receiving updated input regarding the customer issue; 
periodically recalculating, by the priority analytics engine, the incident grievance score for the customer issue by inserting the received input and the updated input into the machine learning model; 
changing the priority of the customer issue when the recalculated incident grievance score differs from the calculated incident grievance score 
(¶ 21, 28, 32, 33, 36, 37, 38, 40, 43, 46 wherein the analyzed data is used in order to assign a priority to the incident, continuously receives data, analyzes newly received data, and, if needed, recalculates and determines am updated priority and updated ranking based on the analysis performed on newly received data); and 
[…] fix the customer issue when the priority of the customer issue changes (¶ 20, 35, 50 wherein the system, based on ranking and priority, fixes the issue in order mitigate or avoid the impact to an entity).  
de Lima teaches a system and method for analyzing, prioritizing, and ranking incident tickets based on collected information, as well as continuously receiving information in order to update a ticket’s priority level and ranking.  Although de Lima teaches that incidents can be alerted to users and that an incident can be resolved automatically, de Lima fails to explicitly disclose whether it is old and well-known in the art to also notify and assign a team to resolve an incident.
To be more specific, de Lima fails to explicitly disclose:
notifying, by the priority analytics engine to a device associated with a team assigned to fix the customer issue, when the priority of the customer issue changes.
However, Kishore, which is also directed towards incident prioritization and resolution, further teaches that it is not only old and well-known in the art to classify incidents, but that an incident can be resolved by technicians.  Kishore, similar to de Lima, teaches a system and method for resolving technology-based incidents, but further teaches that an incident may require specific skills and supplies in order to resolve an issue.  Accordingly, Kishore teaches that it is old and well-known in the art for incidents to be assigned to a technician (or the like) and to notify the technician of the incident so that they can be made aware of their work schedule.  The Examiner asserts that whether the solution is performed automatically or manually the same predicable result would still be attained, i.e. resolution of an identified incident, and that one of ordinary skill in the art would have found it obvious to choose from these two possibilities and still expect the same predictable result or, alternatively, substitute one option for another, based on available resources, and still obtain the same predictable result, while also providing the additional benefit of optimizing the scheduling of incidents in order to properly optimize the resources required to resolve an incident.
(For support see: ¶ 12, 14, 21, 22, 24, 25, 26)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention notify a technician of a reported incident in order to resolve the incident, as taught by Kishore, in the incident detection and resolution system and method of de Lima as Kishore teaches that it is old and well-known in the art for incidents to be resolved manually, i.e. by a technician, and that a technician should be notified of an incident so that they know what their work schedule will be.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of notifying a technician to resolve an incident, as taught by Kishore, for the automatic resolution of an incident, as disclosed by de Lima.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try, by one of ordinary skill in the art, to pick manually resolving an incident by a technician who has been notified of the incident, as taught by Kishore, and incorporate it into the incident reporting and resolution system and method of de Lima since there are a finite number of identified, predictable potential solutions (how to resolve an incident) to the recognized need (what available resources are available to resolve an incident) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the advantages, benefits, and required resources are known).
In regards to claims 4, 11, 17, the combination of de Lima and Kishore discloses the issue triaging system of claim 1 (the method of claim 10; the non-transitory computer-readable medium of claim 16), wherein the input further comprises one or more of an account impact rank; a severity of the customer issue; whether the customer issue is a security issue; a number and type of customer impacted by the customer issue; an age of the customer issue; a number of agents impacted by the customer issue; whether a service level agreement is violated; whether a workaround is available; a type of license involved in the customer issue; a number of license specific monitoring parameters affected by the customer issue; or a number of service and application monitoring parameters affected by the customer issue (¶ 21, 28, 81 wherein the input comprises, at least, an account impact rank, severity, security, compliance, impact of other resources, and etc.).  
In regards to claims 5, 12, the combination of de Lima and Kishore discloses the issue triaging system of claim 1 (the method of claim 10), wherein the operations further comprise comparing the received input for the customer issue with previously received inputs to determine whether the customer issue was previously reported (Fig. 8; ¶ 30, 46, 47 wherein the system compares the received data against stored data to determine if a ticket should be updated, i.e. previously reported issue, or whether a ticket needs to be generated, i.e. issue was not previously reported).  
In regards to claims 6, 13, the combination of de Lima and Kishore discloses the issue triaging system of claim 5 (the method of claim 12), wherein the operations further comprise: 
determining that the customer issue was not previously reported; and 
creating an incident report from the received input in a workflow management tool 
(Fig. 8; ¶ 30, 46, 47 wherein the system compares the received data against stored data to determine if a ticket should be updated, i.e. previously reported issue, or whether a ticket needs to be generated, i.e. issue was not previously reported).  
In regards to claims 7, 14, the combination of de Lima and Kishore discloses the issue triaging system of claim 1 (the method of claim 10), wherein the incident grievance score for the customer issue is recalculated daily (de Lima – ¶ 21, 28, 32, 33, 36, 37, 38, 40, 43, 46 wherein the analyzed data is used in order to assign a priority to the incident, continuously receives data, analyzes newly received data, and, if needed, recalculates and determines am updated priority and updated ranking based on the analysis performed on newly received data; Kishore – ¶ 12, 25, 26 wherein priority levels may change and the scheduling of technicians can be performed dynamically, such as, but not limited to, daily, i.e. incidents are tracked to determine their status and, based on this determination, a technician, at the start of their work day, can view what incidents have been assigned to them.  The system further tracks whether a ticket has not been resolved and, based on, at least, SLA times or missed appointments, update the priority of an incident and assign the ticket to an available technician the following day.).  
In regards to claims 8, 15, 20, the combination of de Lima and Kishore discloses the issue triaging system of claim 1 (the method of claim 10; the non-transitory computer-readable medium of claim 16), wherein the operations further comprise training the machine learning model to predict the incident grievance score (¶ 20, 22, 26, 28, 33, 38, 41, 89 wherein machine learning uses the received information to learn over time in order to increase its accuracy of identifying and resolving an issue; determining its ranking, priority, impact level, and severity; and identify and address potential future issues).  
In regards to claim 9, the combination of de Lima and Kishore discloses the issue triaging system of claim 8, wherein: the received input comprises data associated with a plurality of customer issues experienced by a plurality of customers, and training the machine learning model comprises utilizing the data (¶ 20, 22, 26, 28, 33, 38, 41, 89 wherein machine learning uses the received information to learn over time in order to increase its accuracy of identifying and resolving an issue; determining its ranking, priority, impact level, and severity; and identify and address potential future issues).  
In regards to claim 18, the combination of de Lima and Kishore discloses the non-transitory computer-readable medium of claim 16, wherein the operations further comprise: 
comparing the received input for the customer issue with previously received inputs to determine whether the customer issue was previously reported; 
determining that the customer issue was not previously reported; and 
creating an incident report from the received input in a workflow management tool
(Fig. 8; ¶ 30, 46, 47 wherein the system compares the received data against stored data to determine if a ticket should be updated, i.e. previously reported issue, or whether a ticket needs to be generated, i.e. issue was not previously reported).  

______________________________________________________________________

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over de Lima (US PGPub 2020/0021503 A1) in view of Kishore et al. (US PGPub 2012/0259540 A1) in further view of Vaccarelli et al. (US PGPub 2005/0216363 A1).
In regards to claim 19, the combination of de Lima and Kishore discloses the non-transitory computer-readable medium of claim 16, wherein the operations further comprise: 
determining that the customer issue was resolved; 
(Kishore – ¶ 21, 27 wherein the status of a ticket that has been reported by a customer is tracked and updated to identify the ticket as, at least, completed);
[…]; and 
[…].
The combination of de Lima and Kishore discloses a system and method of receiving a customer request to resolve an incident, as well as tracking the status of an incident reported by a customer, but fails to explicitly disclose whether it is old and well-known in the art to notify a customer that the issue was resolved and request feedback from the customer.
To be more specific, the combination of de Lima and Kishore fails to explicitly disclose:
notifying the customer that the customer issue was resolved;
requesting feedback from the customer.  
However, Vaccarelli, which is also directed to receiving and resolving incidents, further teaches that it is old and well-known in the art for a customer to not only contact a contact center regarding and issue, but also request feedback from the customer regarding the handling and resolution of their incident.  Vaccarelli teaches that it is beneficial to request feedback from the customer after notifying the customer that their issue has been resolved as this allows for a contact center to identify deficiencies in their service and determine how to resolve them in order to improve customer experience and service, as well as verifying whether the issue was actually resolved.
(For support see: ¶ 20, 21, 22)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to notify and request feedback from a customer regarding the handling and completion of their incident, as taught by Vaccarelli, in the customer reporting and incident handling system and method of the combination of de Lima and Kishore as this allows for a contact center to improve upon the services being provided to its customers by identifying any deficiencies in its handling of customer reported issues.

______________________________________________________________________

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over de Lima (US PGPub 2020/0021503 A1) in view of Kishore et al. (US PGPub 2012/0259540 A1) in further view of Makanawala et al. (US PGPub 2013/0262320 A1)).
In regards to claim 21, the combination of de Lima and Kishore discloses a system and method of handling and prioritizing reported issues.   Although the combination of de Lima and Kishore discloses prioritization of issues, the combination of de Lima and Kishore fails to explicitly disclose that issues are weighted in order to determine how they should be prioritized.
To be more specific, the combination of de Lima and Kishore fails to explicitly disclose:
the issue triaging system of claim 1, wherein calculating the incident grievance score further comprises determining which inputs to consider and assigning a weight to each input considered. 
However, Makanawala, which is also directed towards queue prioritization for of calls received at a call center, teaches that it is old and well-known in the art to take into consideration the various characteristics about a call that needs to be routed and to weigh the characteristics of the call to determine how one call should be prioritized relative to other calls, which are also being weighted.  Makanawala teaches that this allows for a more accurate assessment of the order in which call should be handled as the prioritization level indicates the level of importance of the call.  
The combination of de Lima and Kishore discloses that situations are ranked based on analyzing the characteristics that comprise the event and how much they would impact the event (de Lima – ¶ 28), which one of ordinary skill in the art would have found obvious would obviously require that the information about the event are being weighted in order to determine the overall weight or rank for the situation, however, the combination of de Lima and Kishore fails to explicitly recite weighting.  As a result, one of ordinary skill in the art would have been motivated to look upon the teachings of Makanawala to prioritize an issue using characteristics that make up on issue and weighing those issues as this would “help agents identify and triage problems for resolution.”
(For support see: Fig. 5; Abstract; ¶ 41, 60, 61, 62)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the issue triaging system and method of the combination of de Lima and Kishore with the ability to weigh characteristics that define/describe an issue, as taught by Makanawala, as this would “help agents identify and triage problems for resolution.”
In regards to claim 22, the combination of de Lima, Kishore, and Makanawala discloses the issue triaging system of claim 21, wherein calculating the incident grievance score further comprises determining a multiplication product of each input considered and its respective weight, and determining a sum of the multiplication products (Manakawala - ¶ 61, 62 wherein the weights are multiplied against each characteristic and summed to determine an overall score for the issue).
Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. 
Rejection under 35 USC 101
The Examiner asserts that the claimed invention does not further or improve upon the technology or the technical field as merely having a general-purpose device to perform the steps of the abstract idea is nothing more than having the general-purpose device perform the abstract idea, which results in the claimed invention not amounting to being “significantly more” than the judicial exception.  The Examiner further notes that the decision of DDR Holdings does not apply as, unlike DDR Holdings, the claimed invention is not “deeply rooted in the technology” since: 1.) humans have, for some time, prioritize reported issues; and 2.) the abstract idea does not change, alter, or improve upon how the technology, i.e. the computing device, fundamentally functions.  The invention further fails to improve upon the technical field because merely using the general purpose device to perform the abstract idea and that such use of the technology has been held to not be an “inventive concept” as the general purpose device is being used for the very purpose that such device are known to be used for, e.g. more efficient, faster, more cost-efficient, and etc.  (See also applicant’s arguments received on October 27, 2022, Page 9 last full paragraph, which states, “A machine learning model is an expression of an algorithm that analyzes a large amount of data to find patters or make predictions faster than a human can.”)  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Further still, unlike Enfish where the claims were directed to a specific improvement to the computer’s functionality at the time of the invention and where Enfish explicitly defined the specific improvements along with the technical aspects of the improvements to demonstrate the improvements to existing technology, the Examiner asserts that the instant invention does not.  In order to determine whether the claimed invention is directed towards an abstract idea and/or that it is “significantly more” than the abstract idea, Alice stated that the following considerations must be taken into account before making this determination.  Specifically, in Enfish, LLC v Microsoft Corporation, Fiserv, Inc., Intuit, Inc., Sage Software, Inc., Jack Henry & Associates, Inc. the courts stated the following:
“We do not read Alice to broadly hold that all improvements in computer-related technology are inherently abstract and, therefore, must be considered at step two. Indeed, some improvements in computer-related technology when appropriately claimed are undoubtedly not abstract, such as a chip architecture, an LED display, and the like. Nor do we think that claims directed to software, as opposed to hardware, are inherently abstract and therefore only properly analyzed at the second step of the Alice analysis. Software can make non-abstract improvements to computer technology just as hardware improvements can, and sometimes the improvements can be accomplished through either route. We thus see no reason to conclude that all claims directed to improvements in computer-related technology, including those directed to software, are abstract and necessarily analyzed at the second step of Alice, nor do we believe that Alice so directs. Therefore, we find it relevant to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea, even at the first step of the Alice analysis.”

“For that reason, the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool. … In this case, however, the plain focus of the claims is on an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity.”

(Page 11)

Enfish provided a background on the state of the art, at the time of the invention, in the technology, namely, with regards to the management of information in a computer database.  This served as reference material in order to identify the improvement or, more specifically, establish that the claimed invention of Enfish was deeply rooted in the technology and was seeking to remedy a problem that arose from the technology.  That is to say, Enfish provided a background explanation with regards to the state of the art to establish the flaws that arose from data management and demonstrated that the inventive concept of Enfish laid with the improvement of this technology.  It was established in Enfish that the claimed invention did not contain an abstract idea because it was not directed towards a fundamental economic practice, a method of organizing human activities, an idea of itself, or mathematical relationships/formulas because the inventive concept was directed towards the improvement of the technology, specifically, i.e. although the invention was directed towards the organization of information the invention of Enfish was not simply relying on or applying well-understood, routine, and conventional concepts known in the technical field or describing the use of generic devices and technologies to perform an abstract idea, but was, in fact, directed and seeking to improve upon the technology by addressing issues known in the technology.  This was further made evident by the disclosure presented in the specification of Enfish, which the courts stated the following:
“The patents teach that multiple benefits flow from this design. First, the patents disclose an indexing technique that allows for faster searching of data than would be possible with the relational model. See, e.g., ’604 patent, col. 1 ll. 55–59; id. at col. 2 l. 66–col. 3 l. 6. Second, the patents teach that the self-referential model allows for more effective storage of data other than structured text, such as images and unstructured text. See, e.g., ’604 patent, col. 2 ll. 16–22; col. 2 ll. 46–52.”

(Page 7)

“Finally, the patents teach that the self-referential model allows more flexibility in configuring the database. See, e.g., ’604 patent, col. 2 ll. 27–29. In particular, whereas deployment of a relational database often involves extensive modeling and configuration of the various tables and relationships in advance of launching the database, Enfish argues that the self-referential database can be launched without such tasks and instead configured on-the-fly. See Oral Argument at 1:00–2:15 http://oralarguments.cafc.ucsourts.gov/default.aspx?fl=20 15-1244.mp3; see also ’604 patent, col. 7 ll. 10–22. For instance, the database could be launched with no or only minimal column definitions.”

(Page 7)

Here, the claims are not simply directed to any form of storing tabular data, but instead are specifically directed to a self-referential table for a computer database. … (“The present invention improves upon prior art information search and retrieval systems by employing a flexible, selfreferential table to store data.”)

(Pages 14 – 15)

The specification also teaches that the self-referential table functions differently than conventional database structures. According to the specification, traditional databases, such as “those that follow the relational model and those that follow the object oriented model,” ’604 patent, col. 1 ll. 37–40, are inferior to the claimed invention. While “[t]he structural requirements of current databases require a programmer to predefine a structure and subsequent [data] entry must conform to that structure,” id. at col. 2 ll. 10–13, the “database of the present invention does not require a programmer to preconfigure a structure to which a user must adapt data entry.” Id. at col 2 ll. 27–29. Moreover, our conclusion that the claims are directed to an improvement of an existing technology is bolstered by the specification’s teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. See id. at col 2 ll. 23–27; see also Openwave Sys., Inc. v. Apple Inc., 808 F.3d 509, 513–14 (Fed. Cir. 2015) (finding that a specification’s disparagement of the prior art is relevant to determine the scope of the invention).

(Page 15)

In the case of the instant invention, the Examiner asserts that the specification lacks any disclosure of evidence to demonstrate that the invention is seeking to improve upon the technology or, more specifically, that the claimed invention is directed towards addressing and improving upon an issue that arose from the technology, but merely demonstrating that the claimed invention is directed towards the abstract idea and merely applying or utilizing generic computing devices performing their generic functions an applying them to the abstract idea due to the benefits that computing devices provided, i.e. faster, more efficient, and etc. (See also applicant’s arguments received on October 27, 2022, Page 9 last full paragraph, which states, “A machine learning model is an expression of an algorithm that analyzes a large amount of data to find patters or make predictions faster than a human can.”).  The courts further stated:
“The Supreme Court has not established a definitive rule to determine what constitutes an “abstract idea” sufficient to satisfy the first step of the Mayo/Alice inquiry. See id. at 2357. Rather, both this court and the Supreme Court have found it sufficient to compare claims at issue to those claims already found to be directed to an abstract idea in previous cases. “[The Court] need not labor to delimit the precise contours of the ‘abstract ideas’ category in this case. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski and the concept of intermediated settlement at issue here.” Alice, 134 S. Ct. at 2357; see also OIP Techs., 788 F.3d at 1362. For instance, fundamental economic and conventional business practices are often found to be abstract ideas, even if performed on a computer. See, e.g., OIP Techs., 788 F.3d at 1362–63.”

(Page 10)

“Moreover, we are not persuaded that the invention’s ability to run on a general-purpose computer dooms the claims. Unlike the claims at issue in Alice or, more recently in Versata Development Group v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015), which Microsoft alleges to be especially similar to the present case, Appellee’s Br. 18, see also Oral Argument at 15:40–18:15, the claims here are directed to an improvement in the functioning of a computer. In contrast, the claims at issue in Alice and Versata can readily be understood as simply adding conventional computer components to well-known business practices. See Alice, 134 S. Ct. at 2358–60; Versata Dev. Grp., 793 F.3d at 1333–34 (computer performed “purely conventional” steps to carry out claims directed to the “abstract idea of determining a price using organization and product group hierarchies”); see also Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims attaching generic computer components to perform “anonymous loan shopping” not patent eligible); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367–69 (Fed. Cir. 2015) (claims adding generic computer components to financial budgeting); OIP Techs., 788 F.3d at 1362–64 (claims implementing offer-based price optimization using conventional computer activities); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714–17 (Fed. Cir.  2014) (claims applying an exchange of advertising for copyrighted content to the Internet); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354–55 (Fed. Cir. 2014) (claims adding generic computer functionality to the formation of guaranteed contractual relationships). And unlike the claims here that are directed to a specific improvement to computer functionality, the patent ineligible claims at issue in other cases recited use of an abstract mathematical formula on any general purpose computer, see Gottschalk v. Benson, 409 U.S. 63, 93 (1972), see also Alice, 134 S. Ct. at 2357–58, or recited a purely conventional computer implementation of a mathematical formula, see Parker v. Flook, 437 U.S. 584, 594 (1978); see also Alice, 134 S. Ct. at 2358, or recited generalized steps to be performed on a computer using conventional computer activity, see Internet Patents, 790 F.3d 1348–49 (claims directed to abstract idea of maintaining computer state without recitation of specific activity used to generate that result), Digitech Image Techs., LLC v. Electrs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (claims directed to abstract idea of “organizing information through mathematical correlations” with recitation of only generic gathering and processing activities).”

(Pages 16 – 17)

“In sum, the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory. The specification’s disparagement of conventional data structures, combined with language describing the “present invention” as including the features that make up a self-referential table, confirm that our characterization of the “invention” for purposes of the § 101 analysis has not been deceived by the “draftsman’s art.” Cf. Alice, 134 S. Ct. at 2360. In other words, we are not faced with a situation where general-purpose computer components are added post-hoc to a fundamental economic practice or mathematical equation. Rather, the claims are directed to a specific implementation of a solution to a problem in the software arts. Accordingly, we find the claims at issue are not directed to an abstract idea.”

(Page 18)

As a result, the Examiner asserts that, in light of the applicant’s specification (see Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015); see Genetic Techs. Ltd. v. Merial L.L.C., 2016 WL 1393573, at *5 (Fed. Cir. 2016) (inquiring into “the focus of the claimed advance over the prior art”)), the claimed invention does not lie with the improvement of a technology, identifying and resolving an issue that arose from the technology, or that the claimed invention is “deeply rooted in the technology”, but that the claimed invention is directed towards the abstract idea and merely utilizing generic computing devices in order to perform the abstract idea.  As was found in Alice Corp v CLS Bank, the claims in Alice Corp v CLS Bank also required a computer that processed streams of data, but nonetheless were found to be abstract.  There is no “inventive concept” in the claimed invention's use of a general-purpose computing devices to perform well-understood, routine, and conventional activities commonly used in the technical field.  
Consequently, the Examiner asserts that the claimed invention is, in fact, more closely directed related to the decision of, inter alia, TLI Communications, LLC v AV Automotive, LLC, in that the claimed invention is merely relying on the use of a generic computing device to perform the abstract idea.  As was done in TLI Communications, the Examiner refers to the specification to determine whether the claimed invention amounts to “significantly more” or whether the claimed invention is directed towards the improvement of the technological arts.  
Although, one may argue that the claimed invention does not seek to “tie up” the exception because of the claimed invention’s narrow scope, the Examiner asserts that clever draftsmanship of further narrowing the abstract idea does not change the fact that the invention is still directed towards an abstract idea.  Here, the claimed invention is directed towards a similar scenario because the claimed invention is narrowing the abstract idea by describing the issue that is being prioritized and a mathematical process for determining an issue’s, i.e. the claimed invention is merely implementing the business practices of issue prioritization and implementing them in a computer environment that is comprised of generic computing devices to perform generic functions.  
The CAFC stated the following in Electric Power Group, LLC v Alstom S.A.:
“Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).”

Also, in BuySafe, Inc. v. Google, Inc. (Fed. Cir. 2014), the court stated that "abstract ideas, no matter how groundbreaking, innovative, or even brilliant, are outside what the statute means by "new and useful process, machine, manufacture, or composition of matter", and reference is made to Mryiad by the court for this position.  Also stated in BuySafe is 
“In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303. The Court in Mayo rejected the contention that the very narrow scope of the natural law at issue was a reason to find patent eligibility, explaining the point with reference to both natural laws and one kind of abstract idea, namely, mathematical concepts.”

See also OIP Techs., 788 F3.d at 1362-63, stating:
“Lastly, although the claims limit the abstract idea to a particular environment that does not make the claims any less abstract for the step 1 analysis.”

Finally, (TLI Communications LLS v. AV Automotive, LLC – Pages 7 – 11) states:
“On its face, representative claim 17 is drawn to the concept of classifying an image and storing the image based on its classification. While claim 17 requires concrete, tangible components such as “a telephone unit” and server,” the specification makes clear that the recited physical components merely provide a generic environment in which to carry out the abstract idea of classifying and storing digital images in an organized manner. And the specification’s emphasis that the present invention “relates to a method for recording, communicating and administering [a] digital image” underscores that claim 17 is directed to an abstract concept. ’295 patent, col. 1 ll. 10–12. TLI’s characterization of the claimed invention also supports our conclusion at step one. In its briefs, TLI essentially parrots the disclosure of the ’295 patent, asserting that claim 17 is “directed to a method for recording and administering digital images.” Appellant’s Br. 28.

We recently clarified that a relevant inquiry at step one is “to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea.” See Enfish, LLC v. Microsoft Corp., No. 2015-2044, slip op. at *11 (Fed. Cir. May 12, 2016). We contrasted claims “directed to an improvement in the functioning of a computer” with claims “simply adding conventional computer components to well-known business practices,” or claims reciting “use of an abstract mathematical formula on any general purpose computer,” or “a purely conventional computer implementation of a mathematical formula,” or “generalized steps to be performed on a computer using conventional computer activity.” Id. at *16–17. Contrary to TLI’s arguments on appeal, the claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two. According to the ’295 patent, the problem facing the inventor was not how to combine a camera with a cellular telephone, how to transmit images via a cellular network, or even how to append classification information to that data. Nor was the problem related to the structure of the server that stores the organized digital images. Rather, the inventor sought to “provid[e] for recording, administration and archiving of digital images simply, fast and in such way that the information therefore may be easily tracked.” ’295 patent, col. 1 ll. 62–65.

The specification does not describe a new telephone, a new server, or a new physical combination of the two. The specification fails to provide any technical details for the tangible components, but instead predominately describes the system and methods in purely functional terms. For example, the “telephone unit” of the claims is described as having “the standard features of a telephone unit,” id. at col. 5 ll. 54–58, with the addition of a “digital image pick up unit for recording images,” id. at col. 5 ll. 58–61, that “operates as a digital photo camera of the type which is known,” id. at col. 6. ll. 1–2. Put differently, the telephone unit itself is merely a conduit for the abstract idea of classifying an image and storing the image based on its classification. Indeed, the specification notes that it “is known” that “cellular telephones may be utilized for image transmission,” id. at col. 1 ll. 31–34, and existing telephone systems could transmit pictures, audio, and motion pictures and also had “graphical annotation capability,” id. at col. 1 ll. 52–59.

Likewise, the server is described simply in terms of performing generic computer functions such as storing, receiving, and extracting data. See, e.g., id. at col. 5 ll. 1–4 (“The server [ ] is a computer system which serves for organizing a database which includes a large number of digital images as well as classification information [ ] which may potentially be allocated to the digital images.”). “The server includes a reception unit, an analysis unit which analyzes the data that is sent from the telephone unit with respect to classification information, . . . as well as a memory for storing the digital images.” Id. At col 2 ll. 28–32. But the functions of the server are described in vague terms without any meaningful limitations. See, e.g., id. at col. 5 ll. 4–13 (“The server A includes . . . [a] receiving unit EE for receiving the data sent from the telephone unit TE . . . and an analysis unit AE . . . which extracts the classification information from data received by the server S.”). In other words, the focus of the patentee and of the claims was not on an improved telephone unit or an improved server.

For these same reasons, the claims are not directed to a solution to a “technological problem” as was the case in Diamond v. Diehr, 450 U.S. 175 (1981). See OIP Techs., 788 F.3d at 1364 (“[W]e must read Diehr in light of Alice, which emphasized that Diehr does not stand for the general proposition that a claim implemented on a computer elevates an otherwise ineligible claim into a patent eligible improvement.”). Nor do the claims attempt to solve “a challenge particular to the Internet.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256–57 (Fed. Cir. 2014); cf. Intellectual Ventures I, 792 F.3d at 1371 (because the patent claims at issue did not “address problems unique to the Internet, . . . DDR has no applicability.”).

Instead, the claims, as noted, are simply directed to the abstract idea of classifying and storing digital images in an organized manner. Consistent with the Supreme Court’s rejection of “categorical rules” to decide subject matter eligibility, Bilski v. Kappos, 561 U.S. 604, 610 (2010), we have applied the “abstract idea” exception to encompass inventions pertaining to methods of organizing human activity. See, e.g., Intellectual Ventures I, 792 F.3d at 1367 (finding the claim at issue “not meaningfully different from the ideas found to be abstract in other cases before the Supreme Court and our court involving methods of organizing human activity”). Here, we find that, like the claims at issue in Content Extraction which were directed to “collecting data,” “recognizing certain data within the collected data set,” and “storing the recognized data in memory,” 776 F.3d at 1347, attaching classification data, such as dates and times, to images for the purpose of storing those images in an organized manner is a well-established “basic concept” sufficient to fall under Alice step 1. Lastly, although the claims limit the abstract idea to a particular environment—a mobile telephone system—that does not make the claims any less abstract for the step 1 analysis. See OIP Techs., 788 F.3d at 1362–63.”

Rejection under 35 USC 102/103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Philip et al. (US PGPub 2021/0352178 A1); Caseau (US Patent 7,426,267 B1); O’Dell (US PGPub 2007/0206769 A1); Fischer (EP 1,107,557 A2) – which are directed towards prioritization of call queues using weights and summation of those weights to determine priority of a call (or the like)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        11/7/2022